DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McCrary, Jr. et al. (US 3,391,016, herein McCrary) in view of Guinan et al. (US 8,806,747, herein Guinan).
In regards to claim 1, McCrary discloses
An aerospace structure (Fig.1), comprising:
a heat exchanger (10), the heat exchanger comprising:
a body (26, 28, 30, 32) having a longitudinal axis, the body comprising:
a first heat exchange section (26) comprising an inner surface (Fig.3, 62) and an outer surface (60) defining a sidewall (surface shown in Fig.3):
at least one channel (70) within the sidewall and extending in a direction parallel to the longitudinal axis of the body (Figs.1 and 2);
one or more adjacent channels (within the same row) at least partially aligned with the at least one channel and positioned such that at least a portion of the at least one channel and at least a portion of the one or more adjacent channels overlap one another such that the at least a portion of the at least one channel and the at least a portion of the one or more adjacent channels are intersected by a line intersecting the longitudinal axis and perpendicular to the longitudinal axis in a first direction and perpendicular to the longitudinal axis in a second direction (Fig.A); and
a second heat exchange section (28) coupled to the first heat exchange section (Fig.1), the second heat exchange section comprising at least one channel (70) extending in the direction parallel with the longitudinal axis of the body (Fig.1).
McCrary does not disclose an aerospace engine structure comprising the claimed heat exchanger.
Guinan teaches an aerospace engine comprising a heat exchanger (Fig.5 and col.2 lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply McCrary’s heat exchanger in an aerospace engine as similarly taught by Guinan depending on the intended use of the heat exchanger. Since McCrary discloses a heat exchanger for handling corrosive fluid (col.1 lines 32-37), it would have been obvious to one of ordinary skill in the art to apply the disclosed heat exchanger within an aerospace engine. 

    PNG
    media_image1.png
    625
    751
    media_image1.png
    Greyscale

In regards to claim 3, McCrary discloses that each channel of the first heat exchange section is equally circumferentially spaced from neighboring channels (Fig.A).
In regards to claim 4, McCrary discloses that the sidewall comprises a middle portion extending between an inner portion of the sidewall and an outer portion of the sidewall, the middle portion separating the at least one channel from the one or more adjacent channels (Fig.A, space between two adjacent channels).
In regards to claim 5, McCrary discloses that the middle portion extends in a direction that is not parallel to and not perpendicular to a thickness of the sidewall (Fig.A).
In regards to claim 6, McCrary discloses that the at least one channel and the one or more adjacent channels each exhibit an elliptical cross-sectional shape (Fig.A), a parallelogram cross-sectional shape, or a polygonal cross-sectional shape.
In regards to claim 7, McCrary discloses that a cross-sectional shape of each of the at least one channel and the one or more adjacent channels is elliptical (Fig.A).
In regards to claim 8, McCrary discloses that a major axis of the elliptical cross-sectional shape of the at least one channel extends in a direction that is oblique to a thickness of the sidewall at a location of the at least one channel (Fig.A, any axis of the circular channels 70 is a major axis and at least one axis is oblique to the thickness of the sidewall).
In regards to claim 9, McCrary discloses that the heat exchanger has a length in the direction parallel to the longitudinal axis of the body that is greater than a thickness of the sidewall of the first heat exchange section (Fig.1).
In regards to claim 11, McCrary discloses that the body comprises raised portions (72) at longitudinal ends of the first heat exchange section and the second heat exchange section, a thickness of the sidewall greater at the raised portions than at other portions of the sidewall (Fig.1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McCrary in view of Guinan as applied to claim 1 above, and further in view of Meshenky et al. (US 7,278,472, herein Meshenky).
In regards to claim 2, McCrary does not disclose that any radial axis extending radially from a central portion of the body intersects one or two channels of the first heat exchange section.
	Meshenky teaches a heat exchanger (Fig.3) comprising an inner surface and an outer surface (Fig.3) and a sidewall (Fig.12, 150), at least one channel (96) within the sidewall, wherein any radial axis extending radially from a central portion of the body intersects one or two channels (Fig.12, due to their elongated shape at an oblique angle, any radial axis intersects one or two channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCrary’s channels such that any radial axis extending radially from a central portion of the body intersects one or two channels as taught by Meshenky in order to increase heat transfer by providing a larger surface area for fluid to flow.

Claims 18-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McCray in view of Stein et al. (US 3,785,435, herein Stein).
In regards to claim 18, McCrary discloses
A heat exchanger (Fig.1), comprising:
a body (26, 28, 30, 32) having an inner surface (Fig.3, 62) and an outer surface (60) opposing the inner surface, the body comprising:
a first heat exchange section (26) comprising a first plurality of channels (70) extending along a longitudinal axis of the body between the inner surface and the outer surface (Figs.1 and 2), the first plurality of channels comprising:
a first channel (70); and
a second channel (70) adjacent to the first channel (within the same row), the first channel and the second channel positioned to be intersected by a line extending in the direction perpendicular to the longitudinal axis (Fig.A); and
a second heat exchange section (28) comprising a second plurality of channels (70) extending along the longitudinal axis and in communication with the first plurality of channels (Fig.1).
McCrary does not disclose the first heat exchange section having a length along the longitudinal axis greater than a thickness of the first heat exchange section in a direction perpendicular to the longitudinal axis.
Stein teaches a heat exchanger (Figs.1 and 2) comprising a body (stacks of disks 11 and support disks 32) having an inner surface (Fig.2, inner surface of each stack) and an outer surface (outer surface of each stack), a first heat exchange section (single stack 11) having a length along a longitudinal axis greater than a thickness of the first heat exchange section in a direction perpendicular to the longitudinal axis (Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCrary’s first heat exchange section to have a length along a longitudinal axis greater than a thickness of the first heat exchange section in a direction perpendicular to the longitudinal axis as taught by Stein to increase the surface area for heat exchange.
In regards to claim 19, McCrary discloses that a size of each channel of the first plurality of channels is substantially the same (Fig.3).
In regards to claim 20, McCrary discloses that the inner surface of the body defines a passage (Fig.1).
In regards to claim 21, McCrary discloses that each channel of the first plurality of channels is equally spaced from neighboring channels (Fig.1).
In regards to claim 24, McCrary discloses that the body has a circular cross-sectional shape (Figs.1-3).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McCrary in view of Stein as applied to claim 18 above, and further in view of Meshenky.
In regards to claim 22, McCrary does not disclose that the first channel and the second channel are positioned to be intersected by an additional line extending in an additional direction perpendicular to the longitudinal axis and perpendicular to the line.
Meshenky teaches a first channel (Fig.12, 96) and the second channel (96) positioned to be intersected by a line (first line) extending in a direction perpendicular to a longitudinal axis, and positioned to be intersected by an additional line (second line) extending in an additional direction perpendicular to the longitudinal axis and perpendicular to the line (see Fig.B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCrary’s channels to be intersected by an additional line as taught by Meshenky in order to increase heat transfer by providing a larger surface area for fluid to flow.


    PNG
    media_image2.png
    402
    586
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 10 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the second heat exchange section is coupled to the first heat exchange section at a weld joint extending along a circumference of the first heat exchange section and the second heat exchange section.
Claims 12-17 are allowed, at least for the reason that the prior art of record does not disclose in combination, a heat exchanger comprising a first heat exchange section, a second heat exchange section and a weld joint joining the first heat exchange section and the second heat exchange section, the weld joint extending around a majority of an interface between the first heat exchange section and the second heat exchange section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763